ALLOWABILITY NOTICE

Response to Amendments/Arguments
Applicant’s amendments filed 06 July 2022 with respect to the claims have been fully considered and are deemed to overcome the previous drawing objections, claim objections, 35 U.S.C. 112(b) rejections, and 35 U.S.C. 112(d) rejections.
Reasons for Allowance
Claims 1, 3-25, 28-37, 39-41, and 43 are allowed.
The prior art neither anticipates nor renders obvious the combination of limitations that includes “the controller is designed to increase the bracing of the adjusting drives in a step-wise or continuous manner when the variable external load increases and/or when fluctuations in the variable external load increases” (claim 1). 
The reasons for allowance of claims 8, 24, 25, 37, 40, and 41 is clear from the prosecution history (note: these claims were originally dependent claims that depended from claim 1 and were rewritten in independent form in response to the Office’s indication of their allowability).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. LEGENDRE whose telephone number is 571-270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kenneth Bomberg can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745